November 17, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            FREEDMEN'S TOWN ASSOCIATION, INC., Appellant

NO. 14-16-00159-CV                          V.

HARRIS COUNTY, ET AL, AS OF HARRIS COUNTY, CITY OF HOUSTON,
             HOUSTON ISD, AND HCCS, Appellees
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 17, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Freedmen's Town Association, Inc.


      We further order this decision certified below for observance.